Citation Nr: 0029195	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for stomach problems, 
weight loss and loss of strength, due to an undiagnosed 
illness.

2.  Entitlement to service connection for chest pain, due to 
an undiagnosed illness.

3.  Entitlement to service connection for a violent temper, 
due to an undiagnosed illness, and to post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for memory loss, to 
include due to an undiagnosed illness.

5.  Entitlement to service connection for intermittent 
explosive disorder, to include due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral knee 
disorder, to include due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to June 
1992.  He served in the Southwest Asia Theater of Operations 
from October 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 1997 and October 1998 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefits 
sought on appeal were denied.

As a preliminary matter, we note that the veteran failed to 
report to his hearing scheduled before a traveling section of 
the Board in September 2000.  

For reasons discussed more fully below, the issues of 
entitlement to service connection for stomach problems, 
weight loss and loss of strength; entitlement to service 
connection for chest pain, and entitlement to service 
connection for a violent temper, and to post-traumatic stress 
disorder (PTSD), are addressed in the remand section of the 
opinion.



FINDINGS OF FACT

1.  A memory disorder is not shown.

2.  An intermittent explosive disorder, first diagnosed after 
service, is not shown to be related to service.

3.  Degenerative joint disease of the knees is not shown to 
be related to service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a memory disorder, to 
include due to undiagnosed illness, is denied.  38 U.S.C.A. 
§§ 1110, 1117,  (West 1991); 38 C.F.R. § 3.317 (1999).

2.  An intermittent explosive disorder to include due to 
undiagnosed illness, is denied.  38 U.S.C.A. §§ 1110, 1117, 
(West 1991); 38 C.F.R. § 3.317 (1999).

3.  A  bilateral knee disorder to include due to undiagnosed 
illness, is denied.  38 U.S.C.A. §§ 1110, 1117, (West 1991); 
38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for service connection to be granted, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence is required. 

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

Active military service includes active duty, any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).   

Each of the issues on appeal, other than those that are the 
subject of the REMAND section of this decision, is discussed 
below.

I.  Memory loss, and intermittent explosive disorder, due to 
undiagnosed illnesses.

The veteran contends, essentially, that he has an undiagnosed 
illness that is manifested by both memory loss and 
intermittent explosive disorder.  He specifically alleges 
that both of these disorders are attributable to his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; that is, he alleges that these disorders 
are symptomatic of undiagnosed illnesses.  


A.  Memory loss  

The medical record, however, is devoid of evidence that a 
memory disorder is currently manifested.  The report of an 
October 1997 VAE shows that he was diagnosed with 
intermittent explosive disorder, however, it does not show 
that he had memory complaints, specifically, the examiner 
noted that "[h]e states his memory is good".  In addition, 
the veteran also noted that he sometimes had a problem with 
memory, but that has returned, and is no longer a problem.  
Likewise, none of the other clinical records associated with 
the veteran's claims folder, to include other reports of VA 
treatment and examinations, shows the presence of any such 
disability.

In brief, the medical evidence does not demonstrate that a 
memory disorder, whether the product of undiagnosed illnesses 
or not, is currently manifested.  We note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).

Since service connection cannot be granted for a disability 
that does not currently exist, the Board must accordingly 
find that a claim for service connection for memory loss must 
be denied.  

B. Intermittent explosive disorder

The medical evidence clearly shows that the veteran was 
diagnosed with intermittent explosive disorder, in the 
October 1997 VAE report.  Various lay statements also 
indicate that the veteran manifested a problem with his 
temper or mood subsequent to coming back from the Persian 
Gulf.  

Since the veteran currently carries a diagnosis - that is, 
intermittent explosive disorder - it therefore follows that 
the presence of intermittent explosive disorder due to an 
undiagnosed illness is not shown.  It must be emphasized that 
the provisions of 38 C.F.R. § 3.317 (1999), whereby service 
connection for undiagnosed illnesses due to Persian Gulf War 
service is authorized, stipulate that the disabilities for 
which such benefits are sought are limited to those that have 
not been attributed to any known clinical diagnosis by 
history, physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1999) (italics added).  Thus, the benefit of 
these presumptive provisions are not available.  

As indicated above, presumptive regulations are only one 
avenue of establishing service connection.  See Combee v. 
Brown, 34 F. 3d 1039 (Fed.Cir. 1994) (the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, a task which includes the 
difficult burden of tracing causation to a condition or event 
during service).  

However, although the current evidence shows that the veteran 
carries a diagnosis of intermittent explosive disorder, it 
does not show that this disability was either manifested in 
service, or is otherwise attributable to it.  

The veteran's SMRs are devoid of references to, or treatment 
for, an intermittent explosive disorder.  Specifically, a May 
1992 medical examination report shows that he was clinically 
evaluated as normal under the psychiatric section of the 
report.  Review of the record shows mental health treatment 
records, however, they are dated March and April 1998, more 
than five years after the veteran's separation from active 
duty. 

We note the veteran has submitted lay statements on his 
behalf, averring, in essence, that he has had a problem with 
his temper or mood since returning from service.  While lay 
witness are certainly competent to report symptoms they 
observe, there is no medical evidence of record establishing 
that a current intermittent explosive disorder was manifested 
during, was aggravated by, or due to service in any way. 

While laypersons may certainly state the veteran's 
symptomatology, medical evidence of noting is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Savage, at 497.  

No such medical evidence is of record, thus the Board must 
deny the claim.  



II.  Entitlement to service connection for a bilateral knee 
disorder, due to undiagnosed illnesses.

The veteran contends, essentially, that he has an undiagnosed 
illness that is manifested by a bilateral knee disorder. 

The medical evidence shows that the veteran was diagnosed 
with early DJD [degenerative joint disease] changes in both 
knees, in an April 1999 VA record.  

Since the veteran currently carries a diagnosis, it therefore 
follows that the presence of degenerative joint disease of 
the knees due to an undiagnosed illness is not shown.  It 
must be emphasized that the provisions of 38 C.F.R. § 3.317 
(1999), whereby service connection for undiagnosed illnesses 
due to Persian Gulf War service is authorized, stipulate that 
the disabilities for which such benefits are sought are 
limited to those that have not been attributed to any known 
clinical diagnosis by history, physical examination or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999) (italics 
added).  Thus, the benefit of these presumptive provisions 
are not available.  

As indicated above, presumptive regulations are only one 
avenue of establishing service connection.  See Combee v. 
Brown, 34 F. 3d 1039 (Fed.Cir. 1994) (the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, a task which includes the 
difficult burden of tracing causation to a condition or event 
during service).  

We also determine that, although a current diagnosis is of 
record, and although the veteran avers that he has a knee 
disorder that is due to service, the evidence does not 
support his contentions.  

First, we must point out that his SMRs are devoid of evidence 
of a chronic knee disorder.  Although records dated September 
1990 show a possible strained ligament in his right knee, and 
subsequent records dated October and November 1991 show that 
he was assessed with an "LCL" [lateral collateral ligament] 
sprain in the right knee, no chronic disability is shown.  
Specifically, a May 1992 medical examination shows that his 
lower extremities were clinically evaluated as normal.  Thus, 
although he suffered acute injuries in 1990 and 1991, the 
evidence shows that these apparently resolved without 
residuals, as the May 1992 record reflects.  

Second, there is no medical evidence showing that 
degenerative joint disease of the knees, diagnosed in April 
1999, is related to service in any way.  Thus, as there is no 
nexus between the current disorder and service, the claim is 
denied.  


ORDER

Service connection for memory loss is denied.  

Service connection for intermittent explosive disorder is 
denied.

Service connection for a bilateral knee disorder is denied.



REMAND

After a review of the record, it is the opinion of the Board 
that additional clarification is required.  First, we note 
that a July 1997 rating decision (RD) denied claims for 
undiagnosed illnesses, manifested by a stomach condition, 
chest pains, and for a violent temper, to include PTSD.  A 
letter notifying the veteran of that decision is dated August 
6, 1997.  However, we are unable to identify a notice of 
disagreement (NOD) conferring jurisdiction with regard to 
these issues.  

We note that these issues were also the subject of an October 
1998 RD, which determined that the veteran had submitted a 
"new claim" dated July 28, 1997.  A VA Form 21-4138 is of 
record, signed by the veteran on June 7, 1997, and included 
with documents received by VA on July 28, 1997.  

However, it is not clear whether the RO accepted some 
evidence dated subsequent to August 1997 in lieu of an NOD, 
or whether the issues discussed above became final in August 
1998, and should now be adjudicated on the basis of whether 
new and material evidence has been received sufficient to 
reopen the claims.  Thus, we determine that a remand is 
required before appellate consideration.  See VAOPGCPREC 9-
1999 (Authority of Board of Veterans' Appeals to Adjudicate 
Question of Timeliness of Substantive Appeal when Issue Not 
Previously Adjudicated by Agency of Original Jurisdiction).  

In addition, we note that the issue of service connection for 
an undiagnosed illness based on a stomach condition is 
inextricably intertwined with the issues of loss of weight 
and strength, all noted to be due to post-operative residuals 
of a stomach condition.  Thus, these issues are also 
remanded.  

Accordingly, these claims are REMANDED for the following:

1.  The RO should determine whether an 
NOD was submitted to the July 1997 RD, 
and associate it with the claims file if 
not already associated, or note which 
document serves as a timely NOD to the 
July 1997 RD.  

2.  If the RO is unable to identify a 
timely NOD, it should adjudicate that 
issue, providing the veteran adequate 
notice.  See VAOPGCPREC 9-1999.  

3.  Thereafter, the RO should review the 
veteran's claims, as appropriate.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further consideration, as warranted.

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.


		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 


